Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of copending Application No. 16/459905 (reference application 1) and Application No. 16/665238 (reference application 2). Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application.
5.	Specifically, Claim 2 of reference application 1 is drawn to a photosensitive resin composition comprising (A) an acid crosslinkable group-containing silicone resin and (B) a photoacid generator, wherein the acid crosslinkable group is selected from epoxy, oxetane, and vinyl ether groups. Claim 2 of reference application 2 is drawn to a photosensitive resin composition comprising (A) an acid crosslinkable group-containing silicone resin, and (B) a photoacid generator, wherein the acid crosslinkable group is an epoxy, oxetane or vinyl ether group.
6.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of copending Application No. 16/459905 (reference application 1) and Application No. 16/665238 (reference application 2). Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application.

8.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of copending Application No. 16/459905 (reference application 1). Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application.
9.	Specifically, Claim 4 of reference application 1 is drawn to the same limitation of constituent (a), wherein e+f is greater than zero and less than or equal to 1.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
12.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagami et al. (United States Patent Publication No. US 2010/0233619 A1), hereinafter Tagami.
14.	Regarding Claims 1-2 and 5-7, Tagami teaches (Paragraphs [Claim 8]) a photosensitive resin composition. Tagami teaches (Paragraphs [0048]) the photosensitive resin composition comprising a 
15.	Regarding Claim 9, Tagami teaches (Paragraphs [0013-0018]) a pattern forming process. Tagami teaches (Paragraphs [0078]) coating the photosensitive resin composition onto a substrate to form a photosensitive resin film thereon. Tagami teaches (Paragraphs [0013-0018]) exposing the photosensitive resin film to radiation through a photomask. Tagami teaches (Paragraphs [0013-0018]) developing the exposed resin film in a developer.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
17.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (United States Patent Publication No. US 2010/0233619 A1), hereinafter Tagami.
19.	Regarding Claim 5, Tagami teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Tagami does not explicitly teach all of the limitations of Claim 1 and the vinyl 
20.	Tagami does teaches (Synthetic Examples 2-3, Paragraphs [0089-0090]) the vinyl ether compound being present in an amount of 7.15 and 9.71 parts by weight per 100 parts by weight of a silicone resin which does not comprise an epoxy compound. Tagami also teaches (Claim 8) the silicone resin may optionally comprise an epoxy compound.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Tagami to utilize an epoxy-containing silicone resin while the vinyl ether compound was present in an amount of 7.15 and 9.71 parts by weight per 100 parts by weight of the epoxy-containing silicone resin, which Tagami itself optionally disclosed.

22.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (United States Patent Publication No. US 2010/0233619 A1), hereinafter Tagami, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano.
23.	Regarding Claims 3-4, Tagami teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Tagami does not explicitly teach the epoxy-containing silicone resin comprising at least one of formulae B1 to B6 of the instant application. Furthermore, Tagami does not explicitly teach e + f of formulae B5 and B6 of the instant application being greater than 0 and less than or equal to 1.
24.	Urano teaches (Paragraph [0048-0058]) the epoxy-containing silicone resin comprising at least one of formulae B1 to B6 of the instant application, wherein R11 to R14, therein R1 to R4, are each independently a C1-C8 hydrocarbon group, m is an integer of 1 to 100, R25 is a hydrogen, x is an integer of 1, p, therein m, is an integer of 1 to 100, R21 to R24, therein R1 to R4, are each independently a C1-C8 hydrocarbon group, y is an integer of 1, R33 is a hydrogen, Y1, therein [V]p, is a single bond or methylene, 31 and R32, therein R7 and R8 respectively are each independently a C1-C4 alkyl or alkoxy group, g and h, therein both referred to as h, are each independently 0, 1 or 2, z is an integer of 1, R41 is a hydrogen, C1-C5 monovalent hydrocarbon group which may contain an ester bond or ether bond or a group having the formula (X3-1) in the instant application wherein R43 is a C1 divalent hydrocarbon group. Urano teaches (Paragraph [0048-0058]) e + f of formulae B5 and B6 of the instant application may be greater than 0 and less than or equal to 1. Urano teaches (Paragraph [0038]) that photosensitive resin compositions, therein chemically amplified negative resist composition, therein disclosed can form fine patterns allowing for smaller pattern features, which are needed for higher density and higher integration chips.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Tagami to incorporate the teachings of Urano to have the epoxy-containing silicone resin comprising at least one of formulae B1 to B6 of the instant application and, wherein e + f of formulae B5 and B6 of the instant application being greater than 0 and less than or equal to 1. Doing so would allow for higher density and higher integration chips, as understood by Urano.

26.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (United States Patent Publication No. US 2010/0233619 A1), hereinafter Tagami, and in further view of Yamashita et al. (Japanese Patent Publication No. JP 2014-140016 A), hereinafter Yamashita.
27.	Regarding Claim 8, Tagami teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Tagami does not explicitly teach the photosensitive resin composition of Claim 1 further comprising an antioxidant.
28.	Yamashita teaches (Paragraph [0090]) the photosensitive resin composition, therein referred to as a resist composition, further comprising an antioxidant. Yamashita teaches (Paragraph [0090]) that the antioxidant improves the adhesion of the composition to the substrate.

30.	Regarding Claim 10, Tagami teaches all elements of the present claimed invention as set forth in Claim 9 above. However, Tagami does not explicitly teach a method for fabricating an opto-semiconductor device involving the pattern forming process of Claim 9, wherein the device comprises the patterned photosensitive resin film.
31.	Yamashita teaches (Paragraph [0103]) a fabricating an opto-semiconductor device; therein referred to as “electronic devices may be used in integrated circuits such as transistors, memories, light emitting diodes (EL), lasers, solar cells, and the like;” comprising a patterned photosensitive resin film. Yamashita teaches (Paragraph [0103]) that flexible devices may be fabricated utilizing the patterned photosensitive resin film disclosed therein.
32.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Tagami to incorporate the teachings of Yamashita to fabricate an opto-semiconductor device comprising a patterned photosensitive resin film. Doing so would result in the ability to fabricate flexible devices, as understood by Yamashita.

Conclusion
33.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

35.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737